This action for libel was dismissed under Mass.R.Civ.P. 12(b)(6), 365 Mass. 755 (1974). We assume arguendo that the plaintiffs were the ones referred to in the defendants’ newsletter in which the offensive language appeared. We do not regard the emphasized portion of the publication,1 considered in the light of the interunion disputes in which they were made, to be beyond the pale of protected speech. See Old Dominion Branch No. 496 Natl. Assn, of *923Letter Carriers v. Austin, 418 U.S. 264, 284 (1974); Borski v. Kochanowski, 3 Mass. App. Ct. 269, 271-272 (1975).
Robert F. Muse for the plaintiffs.
Gordon P. Ramsey (David Jenkins with him) for the defendants.

Judgment affirmed.


 Recently a few Probation Association officers visited our Boston office and informed me that they would be interested in supporting NAGE, but in order for them to support NAGE, we would have to pay them at least the same amount of money SEIU has been paying them over the past few years.
“We of the NAGE politely informed them that we would welcome their support, but any payoffs or subsidies such as they spoke of are not tolerated by the NAGE; and the only people that can get paid by NAGE are those selected at an ‘open meeting’ by their fellow members” (emphasis supplied).